1. This court in a judgment entered in this case (Carter v.  Butler, 71 Ga. App. 492, 31 S.E.2d 210), reversed the judgment of the civil court of Fulton County, and the Supreme Court on certiorari having reversed the judgment of this court (Butler v. Carter, 198 Ga. 754, 32 S.E.2d 808), the judgment of reversal originally rendered by this court is vacated. *Page 157 
2. The assignments of error other than those ruled on and discussed in the original opinion and decision, and in the opinion and decision of the Supreme Court, are not such as to require a reversal of the judgment of the trial court.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
        DECIDED JANUARY 25, 1945. REHEARING DENIED MARCH 8, 1945.